Judgment unanimously affirmed. Memorandum: There is no merit to defendant’s claim that the prosecutor exercised a peremptory challenge in a discriminatory manner to excuse a black person from the jury (see, Batson v Kentucky, 476 US 79). Although defendant made a prima facie showing of discrimination by demonstrating that *904the prosecutor removed four of six prospective black jurors (see, People v Burnett, 152 AD2d 910), the prosecution proffered specific, race-neutral reasons for excusing the one challenged juror (see, Batson v Kentucky, supra, at 96-97; People v Hernandez, 75 NY2d 350; People v Jones, 156 AD2d 954). We conclude that the evidence was legally sufficient and amply supported the verdict (see, People v Bleakley, 69 NY2d 490, 495).
We have reviewed defendant’s remaining contention and find it to be without merit. (Appeal from judgment of Supreme Court, Erie County, Marshall, J.—murder, second degree.) Present—Denman, J. P., Boomer, Pine, Balio and Lowery, JJ.